UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 4/30/16 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Equity Income Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 17 Information About the Renewal of the Fund’s Management Agreement 28 FOR MORE INFORMATION Back Cover Dreyfus Global Equity Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Equity Income Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by Nick Clay and Terry Coles, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus Global Equity Income Fund’s Class A shares produced a total return of 3.94%, Class C shares returned 3.56%, Class I shares returned 4.15%, and Class Y shares returned 4.17%. 1 In comparison, the fund’s benchmark, the FTSE World Index (the “Index”), produced a total return of -0.45% for the same period. 2 Global equities generally produced roughly flat total returns during the reporting period, masking heightened market volatility. Favorable security selections in the United States enabled the fund to outperform its benchmark. Effective December 2015, Terry Coles became a Portfolio Manager for the fund. The Fund’s Investment Approach The fund seeks to generate total return, consisting of capital appreciation and income. To pursue this goal, the fund normally invests at least 80% of its assets in equity securities, aiming to focus on dividend-paying stocks of companies located in emerging as well as developed capital markets, incorporating investments in countries such as the United States, Canada, Australia, Hong Kong, and Europe. The fund may invest in the securities of companies of any market capitalization, and it may invest up to 30% of its assets in emerging markets. The fund’s Portfolio Managers will always purchase stocks that, at the time of initial purchase, have a yield premium of 25% over that of the Index on a 12-month prospective basis. We combine “top-down” analysis of current economic trends and investment themes with “bottom-up” stock selection based on fundamental research. Within markets and sectors deemed to be favorable, we seek attractively priced stocks of companies that we believe have sustainable, long-term competitive advantages. Steep Market Decline Followed by Robust Rally Global equities proved choppy over the final months of 2015, reflecting expectations of higher U.S. interest rates, which indeed occurred in December. Moreover, investors reacted negatively to the European Central Bank’s (ECB) decision to extend its bond-buying program rather than enlarge it, underscoring the tendency of some investors to trade on the activities of authorities rather than more fundamental criteria. The opening weeks of 2016 saw a marked deceleration in the Chinese economy and a global oil glut, which led to sharply lower commodity prices and steep stock market declines. The market’s slide continued into mid-February, when investor sentiment began to improve in response to stabilizing oil prices, additional easing measures from the ECB and China, and indications that U.S. interest rates would rise more gradually than previously feared. However, volatility proved to be a recurring feature of the investment environment, and investors’ spirits were dampened in late April by disappointing corporate earnings. Market averages gave back some of their recent gains, and the Index posted a mildly negative return for the reporting period overall. U.S. Holdings Bolstered Relative Performance The fund outperformed its benchmark in this environment, in large part due to favorable security selections in the United States. In fact, 9 of the 10 top contributors to the fund’s performance were U.S. companies. Most notably, tobacco seller Philip Morris International benefited from its track record of stability and predictable returns; toy manufacturer Mattel showed positive momentum in key brands; utilities Eversource Energy and CMS Energy offered generous dividends as bond yields fell; and food distributor Sysco exhibited encouraging levels of growth and free cash flow generation. From 3 DISCUSSION OF FUND PERFORMANCE (continued) an industry group perspective, the fund benefited from strong stock selections in the consumer goods and consumer services sectors, as well as from underweighted exposure to the financials sector. On a more negative note, aerospace-and-defense contractor Cobham lost value when its telecommunications and transportation end markets weakened. Pharmaceutical companies also struggled. In France, Sanofi’s diabetes franchise came under pressure from a more aggressive U.S. pricing environment. Swiss drug developer Novartis underperformed due to ongoing concerns regarding its eye-care division and slower-than-expected sales of a new heart failure treatment. Swiss pharmaceutical company Roche Holding also fell out of favor among investors. In addition, Swiss insurer Zurich Insurance Group lost value after reporting weak underwriting results. At times during the reporting period, the fund employed forward contracts to hedge its foreign currency exposures. Managing Risks in Uncertain Markets Despite the recent market rally, we are concerned about elevated risks and high asset prices. We also remain skeptical that aggressively accommodative monetary policies will prove effective in stimulating global growth. Therefore, we have maintained a cautious investment posture, with a highly selective focus on companies with pricing power, strong balance sheets, and positive cash flows. We generally have avoided credit risk, and we have continued to try to minimize complexity, counterparty risks, and exposure to leverage. We have further reduced the fund’s exposure to the financials sector, and we have retained relatively light positions in the oil-and-gas, basic materials, and industrials sectors. Instead, we have found more opportunities meeting our criteria in the consumer goods, health care, and utilities sectors. May 16, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Past performance is no guarantee of future results. 2 SOURCE: Lipper Inc. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The FTSE World Index is an unmanaged, free-floating, market capitalization-weighted index that is designed to measure the performance of 90% of the world’s investable stocks issued by large and midcap companies in developed and advanced emerging markets. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Equity Income Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.49 $ 10.27 $ 5.18 $ 4.77 Ending value (after expenses) $1,039.40 $1,035.60 $1,041.50 $1,041.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.42 $ 10.17 $ 5.12 $ 4.72 Ending value (after expenses) $1,018.50 $1,014.77 $1,019.79 $1,020.19 † Expenses are equal to the fund's annualized expense ratio of 1.28% for Class A, 2.03% for Class C, 1.02% for Class I and .94% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Common Stocks - 94.3% Shares Value ($) Australia - 1.1% Dexus Property Group 533,367 Denmark - .6% TDC 393,156 France - 3.3% Sanofi 85,462 7,060,419 Societe Television Francaise 1 253,438 3,050,629 Hong Kong - 1.2% Link REIT 593,500 Italy - 1.0% Atlantia 109,153 Netherlands - 5.2% Koninklijke Ahold 153,978 3,352,946 RELX 394,654 6,625,745 Royal Dutch Shell, Cl. A 172,789 4,580,776 Wolters Kluwer 40,431 1,539,908 New Zealand - .4% Spark New Zealand 539,226 Norway - 2.0% Orkla 719,754 South Korea - .8% Macquarie Korea Infrastructure Fund 337,540 Sweden - .9% Telia 576,707 Switzerland - 8.4% Nestle 42,966 3,199,022 Novartis 121,879 9,306,268 Roche Holding 30,820 7,795,717 Zurich Insurance Group 25,151 a 5,635,123 United Kingdom - 17.9% BAE Systems 419,752 2,932,917 British American Tobacco 104,174 6,357,419 Centrica 1,828,687 6,385,402 Cobham 814,186 1,837,357 Diageo 280,380 7,575,571 6 Common Stocks - 94.3% (continued) Shares Value ($) United Kingdom - 17.9% (continued) GlaxoSmithKline 399,261 8,500,993 Imperial Brands 117,610 6,383,363 Royal Mail 475,692 3,393,062 SSE 308,966 6,830,147 Vodafone Group 1,639,093 5,300,674 United States - 51.5% Altria Group 50,758 3,183,034 CA 267,859 7,944,698 Cisco Systems 218,036 5,993,810 CMS Energy 187,557 7,629,819 Emerson Electric 116,052 6,339,921 Eversource Energy 154,372 8,712,756 Johnson & Johnson 59,926 6,716,506 Kraft Heinz 39,773 3,105,078 Las Vegas Sands 74,731 3,374,105 Mattel 195,081 6,065,068 Maxim Integrated Products 127,042 4,537,940 McDonald's 58,494 7,398,906 Merck & Co. 139,944 7,674,529 Microsoft 271,959 13,562,595 Paychex 107,845 5,620,881 Philip Morris International 147,164 14,439,732 Principal Financial Group 66,232 2,826,782 Procter & Gamble 139,495 11,176,339 Reynolds American 240,315 11,919,624 Sysco 190,977 8,798,310 Verizon Communications 78,103 3,978,567 Western Union 418,954 8,379,080 Total Common Stocks (cost $262,211,237) 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 3.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,563,310) 11,563,310 b Total Investments (cost $273,774,547) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% REIT—Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 25.7 Health Care 15.2 Consumer Services 11.0 Technology 10.4 Utilities 9.5 Financial 8.5 Industrials 7.5 Telecommunications 5.0 Money Market Investment 3.7 Oil & Gas 1.5 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 262,211,237 292,027,417 Affiliated issuers 11,563,310 11,563,310 Cash 3,793,886 Cash denominated in foreign currency 943 879 Receivable for shares of Beneficial Interest subscribed 1,452,140 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,407,844 Dividends receivable 1,152,153 Receivable for investment securities sold 312,219 Prepaid expenses 46,975 311,756,823 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 310,407 Payable for investment securities purchased 774,316 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 608,953 Payable for shares of Beneficial Interest redeemed 365,226 Accrued expenses 67,261 2,126,163 Net Assets ($) 309,630,660 Composition of Net Assets ($): Paid-in capital 273,010,082 Accumulated distributions in excess of investment income—net (94,783) Accumulated net realized gain (loss) on investments 6,107,926 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 30,607,435 Net Assets ($) 309,630,660 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 90,538,914 48,834,478 142,638,376 27,618,892 Shares Outstanding 7,296,373 3,866,420 11,926,919 2,309,903 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended April 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $258,015 foreign taxes withheld at source): Unaffiliated issuers 4,856,282 Affiliated issuers 11,374 Total Income 4,867,656 Expenses: Management fee—Note 3(a) 1,106,107 Shareholder servicing costs—Note 3(c) 248,092 Distribution fees—Note 3(b) 168,291 Professional fees 32,042 Custodian fees—Note 3(c) 24,459 Registration fees 24,354 Trustees’ fees and expenses—Note 3(d) 15,389 Prospectus and shareholders’ reports 13,714 Loan commitment fees—Note 2 1,576 Miscellaneous 12,825 Total Expenses 1,646,849 Less—reduction in expenses due to undertaking—Note 3(a) (508) Less—reduction in fees due to earnings credits—Note 3(c) (94) Net Expenses 1,646,247 Investment Income—Net 3,221,409 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 4,849,400 Net realized gain (loss) on forward foreign currency exchange contracts 2,856,382 Net Realized Gain (Loss) 7,705,782 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,703 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (34,139) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments 7,674,346 Net Increase in Net Assets Resulting from Operations 10,895,755 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Operations ($): Investment income—net 3,221,409 6,579,096 Net realized gain (loss) on investments 7,705,782 11,305,148 Net unrealized appreciation (depreciation) on investments (31,436) (6,818,035) Net Increase (Decrease) in Net Assets Resulting from Operations 10,895,755 11,066,209 Dividends to Shareholders from ($): Investment income—net: Class A (923,810) (2,352,985) Class C (354,930) (881,346) Class I (1,509,062) (3,277,002) Class Y (365,441) (810,940) Net realized gain on investments: Class A (3,237,273) (903,571) Class C (1,891,681) (468,317) Class I (4,500,047) (1,138,294) Class Y (1,156,771) (277,067) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 21,368,828 16,286,954 Class C 7,247,872 6,570,648 Class I 63,710,950 24,852,459 Dividends reinvested: Class A 3,752,950 2,876,534 Class C 1,299,018 739,153 Class I 4,187,613 3,087,149 Class Y 1,522,212 1,086,867 Cost of shares redeemed: Class A (11,884,364) (37,872,354) Class C (5,159,154) (12,771,425) Class I (27,343,788) (46,881,653) Class Y - (3,046,490) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 58,702,137 Total Increase (Decrease) in Net Assets 55,658,877 Net Assets ($): Beginning of Period 253,971,783 298,087,254 End of Period 309,630,660 253,971,783 Distributions in excess of investment income—net (94,783) (162,949) 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 1,747,996 1,301,389 Shares issued for dividends reinvested 319,089 238,746 Shares redeemed (984,580) (3,060,946) Net Increase (Decrease) in Shares Outstanding 1,082,505 Class C Shares sold 582,153 516,185 Shares issued for dividends reinvested 108,665 60,326 Shares redeemed (421,551) (1,008,228) Net Increase (Decrease) in Shares Outstanding 269,267 Class I Shares sold 5,486,670 2,073,684 Shares issued for dividends reinvested 368,946 265,262 Shares redeemed (2,361,316) (3,875,835) Net Increase (Decrease) in Shares Outstanding 3,494,300 Class Y Shares issued for dividends reinvested 134,295 93,422 Shares redeemed - (255,934) Net Increase (Decrease) in Shares Outstanding 134,295 See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2016 Year Ended October 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.62 12.56 12.31 10.99 10.17 9.97 Investment Operations: Investment income—net a .15 .30 .44 .33 .28 .35 Net realized and unrealized gain (loss) on investments .32 .21 .24 1.42 .99 .13 Total from Investment Operations .47 .51 .68 1.75 1.27 .48 Distributions: Dividends from investment income—net (.15) (.33) (.43) (.37) (.45) (.28) Dividends from net realized gain on investments (.53) (.12) - (.06) - - Total Distributions (.68) (.45) (.43) (.43) (.45) (.28) Net asset value, end of period 12.41 12.62 12.56 12.31 10.99 10.17 Total Return (%) b 3.94 c 4.33 5.48 16.22 12.98 4.86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 d 1.28 1.30 1.34 1.55 2.14 Ratio of net expenses to average net assets 1.28 d 1.28 1.30 1.34 1.50 1.50 Ratio of net investment income to average net assets 2.45 d 2.42 3.49 2.83 2.76 3.35 Portfolio Turnover Rate 14.83 c 30.89 33.28 25.57 21.89 54.88 Net Assets, end of period ($ x 1,000) 90,539 78,449 97,153 114,247 51,003 5,710 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2016 Year Ended October 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.84 12.76 12.50 11.13 10.22 10.02 Investment Operations: Investment income—net a .10 .21 .35 .25 .22 .30 Net realized and unrealized gain (loss) on investments .32 .22 .24 1.44 .98 .10 Total from Investment Operations .42 .43 .59 1.69 1.20 .40 Distributions: Dividends from investment income—net (.10) (.23) (.33) (.26) (.29) (.20) Dividends from net realized gain on investments (.53) (.12) - (.06) - - Total Distributions (.63) (.35) (.33) (.32) (.29) (.20) Net asset value, end of period 12.63 12.84 12.76 12.50 11.13 10.22 Total Return (%) b 3.56 c 3.53 4.71 15.31 12.19 4.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.03 d 2.03 2.04 2.07 2.29 2.86 Ratio of net expenses to average net assets 2.03 d 2.03 2.04 2.07 2.25 2.25 Ratio of net investment income to average net assets 1.70 d 1.64 2.71 2.10 2.14 2.83 Portfolio Turnover Rate 14.83 c 30.89 33.28 25.57 21.89 54.88 Net Assets, end of period ($ x 1,000) 48,834 46,177 51,409 51,523 20,591 2,658 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended April 30, 2016 Year Ended October 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.19 12.15 11.93 10.66 9.91 9.74 Investment Operations: Investment income—net a .16 .32 .45 .36 .35 .37 Net realized and unrealized gain (loss) on investments .30 .20 .23 1.37 .90 .12 Total from Investment Operations .46 .52 .68 1.73 1.25 .49 Distributions: Dividends from investment income—net (.16) (.36) (.46) (.40) (.50) (.32) Dividends from net realized gain on investments (.53) (.12) - (.06) - - Total Distributions (.69) (.48) (.46) (.46) (.50) (.32) Net asset value, end of period 11.96 12.19 12.15 11.93 10.66 9.91 Total Return (%) 4.15 b 4.52 5.71 16.63 13.16 5.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 c 1.03 1.04 1.06 1.28 1.86 Ratio of net expenses to average net assets 1.02 c 1.03 1.04 1.06 1.25 1.25 Ratio of net investment income to average net assets 2.73 c 2.65 3.66 3.13 3.47 3.68 Portfolio Turnover Rate 14.83 b 30.89 33.28 25.57 21.89 54.88 Net Assets, end of period ($ x 1,000) 142,638 102,827 121,131 110,233 70,715 8,202 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2016 Year Ended October 31, Class Y Shares (Unaudited) 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 12.19 12.14 11.92 11.06 Investment Operations: Investment income—net b .16 .33 .46 .06 Net realized and unrealized gain (loss) on investments .31 .21 .23 .89 Total from Investment Operations .47 .54 .69 .95 Distributions: Dividends from investment income—net (.17) (.37) (.47) (.09) Dividends from net realized gain on investments (.53) (.12) - - Total Distributions (.70) (.49) (.47) (.09) Net asset value, end of period 11.96 12.19 12.14 11.92 Total Return (%) 4.17 c 4.68 5.78 8.62 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 d .95 .96 1.08 d Ratio of net expenses to average net assets .94 d .95 .96 1.08 d Ratio of net investment income to average net assets 2.79 d 2.71 3.80 2.26 d Portfolio Turnover Rate 14.83 c 30.89 33.28 25.57 Net Assets, end of period ($ x 1,000) 27,619 26,519 28,394 34,643 a From July 1, 2013, (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Equity Income Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek total return (consisting of capital appreciation and income). The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 18 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depositary Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 159,378,080 - - Equity Securities - Foreign Common Stocks † - 132,649,337 †† - Mutual Funds 11,563,310 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - 1,407,844 - Liabilities ($) Forward Foreign Currency Exchange Contracts ††† - (608,953) - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information . ††† Amount shown represents unrealized appreciation (depreciation) at period end. At October 31, 2015, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise 20 from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2016 were as follows: Affiliated Investment Company Value 10/31/2015 ($) Purchases ($) Sales ($) Value 4/30/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 116,900 60,304,555 48,858,145 11,563,310 3.7 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2015 was as follows: ordinary income $7,322,273 and long-term capital gains $2,787,249. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus and the Trust, the Trust has agreed to pay Dreyfus a management fee computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus had contractually agreed, from November 1, 2015 through March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, C, I and Y (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on 22 borrowings and extraordinary expenses) did not exceed 1.05%, 1.05%, 1.05% and .95% of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $508 during the period ended April 30, 2016. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Dreyfus pays Newton an annual fee of .41% of the value of the fund’s average daily net assets. During the period ended April 30, 2016, the Distributor retained $15,179 from commissions earned on sales of the fund's Class A shares and $2,490 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2016, Class C shares were charged $168,291 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2016 , Class A and Class C shares were charged $97,045 and $56,097, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2016, the fund was charged $3,852 for transfer agency services and $222 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $94. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2016, the fund was charged $24,459 pursuant to the custody agreement. During the period ended April 30, 2016, the fund was charged $4,997 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $210,729, Distribution Plan fees $29,547, Shareholder Services Plan fees $28,064, custodian fees $35,126, Chief Compliance Officer fees $3,208 and transfer agency fees $3,733. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2016, amounted to $73,916,449 and $38,077,910, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s 24 payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at April 30, 2016: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: JP Morgan Chase Bank British Pound, Expiring 5/18/2016 6,519,918 9,372,681 9,527,042 154,361 Royal Bank of Scotland Japanese Yen, Expiring 5/18/2016 2,138,110,665 18,942,263 20,103,697 1,161,434 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: JP Morgan Chase Bank Japanese Yen, Expiring 5/18/2016 1,061,582,000 9,372,681 9,981,580 (608,899) Royal Bank of Scotland British Pound, Expiring 5/18/2016 12,900,316 18,942,262 18,850,213 92,049 Euro, Expiring 5/2/2016 4,142 4,689 4,743 (54) Gross Unrealized Appreciation Gross Unrealized Depreciation The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At April 30, 2016, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 1,407,844 (608,953) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 1,407,844 (608,953) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements 1,407,844 (608,953) 26 The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of April 30, 2016: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) Assets ($) JP Morgan Chase Bank 154,361 (154,361) - - Royal Bank of Scotland 1,253,483 (54) - 1,253,429 Total 1,407,844 - 1,253,429 Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) JP Morgan Chase Bank (608,899) 154,361 - (454,538) Royal Bank of Scotland (54) 54 - - Total 154,415 - 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2016 : Average Market Value ($) Forward contracts 30,752,309 At April 30, 2016, accumulated net unrealized appreciation on investments was $29,816,180, consisting of $40,083,569 gross unrealized appreciation and $10,267,389 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 27 INFORMATION ABOUT THE RENEWAL OF THE FUND'S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 24-25, 2016, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio . The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the 28 “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all of the periods (ranking highest in the Performance Group in both the one- and five-year periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus had contractually agreed, until March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of its Class A, C, I and Y shares (excluding Rule 12b-1 fees, shareholder service fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.05%, 1.05%, 1.05% and .95%, respectively. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. 29 INFORMATION ABOUT THE RENEWAL OF THE FUND'S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale . Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and 30 considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board was satisfied with the fund’s performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 31 NOTES 32 NOTES 33 For More Information Dreyfus Global Equity Income Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Newton Capital Management Limited 160 Queen Victoria Street London, EC4V, 4LA, UK Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DEQAX Class C: DEQCX Class I: DQEIX Class Y: DEQYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6175SA0416 Dreyfus International Bond Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Financial Futures 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 23 Information About the Renewal of the Fund’s Management Agreement 43 FOR MORE INFORMATION Back Cover Dreyfus International Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Bond Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015, through April 30, 2016, as provided by David Leduc, CFA, Brendan Murphy, CFA, and Raman Srivastava, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus International Bond Fund’s Class A shares produced a total return of 5.80%, Class C shares returned 5.53%, Class I shares returned 6.04%, and Class Y shares returned 6.08%. 1 In comparison, the fund’s benchmark, the Barclays Global Aggregate ex-U.S. (Unhedged) Bond Index (the “Index”), produced a total return of 8.72% for the same period. 2 International bonds generally gained value over the reporting period as interest rates fell in major overseas markets. The fund’s exposure to high yield corporate bonds, inflation-adjusted securities, and commercial mortgages dampened its results compared to the benchmark. The Fund’s Investment Approach The fund seeks to maximize total return through capital appreciation and income. To pursue its goal, the fund normally invests at least 80% of its net assets in fixed-income securities, and at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. Generally, the fund seeks to maintain investment-grade average credit quality. We focus on identifying undervalued government bond markets, currencies, sectors, and securities. We look for fixed-income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics, or innovative features. We use fundamental economic research and quantitative analysis to allocate assets among countries and currencies. We then focus on sectors and individual securities that appear to be relatively undervalued. Global Bonds Rebounded as Interest Rates Declined The reporting period began in the wake of the European Central Bank’s announcement of a larger-than-expected quantitative easing program, which gave investors hope that the Eurozone’s sluggish economy might soon improve. Subsequently, Japan surprised investors by adopting negative short-term interest rates for the first time. China also reduced short-term interest rates and agreed to long-awaited market reforms. Yields of longer term international bonds generally fell in response to these policy actions, and prices climbed. Moreover, yield differences narrowed along the market’s maturity range as longer term yields fell more than their shorter term counterparts. Negative short-term interest rates and more robust quantitative easing programs did not boost economic activity as much as investors had hoped, and many investors adopted more defensive investment postures. A “flight to quality” in late 2015 and early 2016 hurt riskier sectors of the global bond market, where selling pressure was particularly severe among high yield bonds and emerging-markets debt securities. Meanwhile, investment-grade corporate bonds from energy and materials producers were undermined by low commodity prices. In contrast, demand was strong for higher quality sovereign bonds. Market sentiment improved in the spring when commodity prices began to rebound and investors’ worst economic fears failed to materialize. Risker securities that had been particularly hard-hit during the downturn led a market rally that persisted through the reporting period’s end. Returns for U.S. investors also were buoyed by strengthening foreign currencies against the U.S. dollar. Higher Yielding Holdings Dampened Fund Performance Although the fund participated significantly in the benchmark’s gains, a small allocation to high yield bonds hurt performance compared to the benchmark for the reporting period overall. The fund’s positions in inflation-adjusted securities further weighed on relative results when inflationary pressures 3 DISCUSSION OF FUND PERFORMANCE (continued) remained subdued. A modest position in commercial mortgage-backed securities also underperformed market averages amid heightened volatility within the market sector. From a currency perspective, the fund’s relative results were hampered to a degree by overweighted exposure to the Mexican peso, Indian rupee, and Norwegian krone. Conversely, underweighted positions in the Australian dollar, New Zealand dollar, Taiwan new dollar, and Singapore dollar prevented the fund from participating more fully in their rebound over the reporting period’s second half. The fund achieved better relative performance from its interest rate strategies, including a focus on longer maturities in Europe, Australia, and Japan. At times during the reporting period, the fund employed futures contracts and swap options to establish its interest rate strategies, and forward contracts for its currency strategies. A More Defensive Investment Posture Despite the international bond markets’ recent rebound, we expect volatility to persist amid ongoing global economic uncertainty and expectations of higher U.S. interest rates. Therefore, we have maintained relatively light positions among investment-grade and high yield corporate bonds. We also have retained underweighted positions in markets where bond yields are near historical lows, such as Japan. Instead, we have favored higher yielding markets, including Australia and New Zealand, and we have maintained an overweighted position in inflation linked bonds, which we expect to benefit from rebounding commodity prices, and commercial mortgage-backed securities. Finally, modestly overweighted exposure to emerging markets securities could benefit from strengthening local currency values against the U.S. dollar. May 16, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. These risks are generally greater with emerging market countries than with more economically and politically established foreign countries. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other instruments. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Global Aggregate ex-U.S. (Unhedged) Bond Index provides a broad-based measure of the global investment-grade fixed income markets. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Bond Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.21% for Class A, 1.78% for Class C, .75% for Class I and .68% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Bonds and Notes - 96.3% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Argentina - .8% Argentine Government, Sr. Unscd. Bonds 7.50 4/22/26 2,400,000 b 2,442,000 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 2,775,000 B 2,962,313 Central Bank of Argentina, Unscd. Notes ARS 0.00 7/20/16 11,900,000 c 773,461 Central Bank of Argentina, Unscd. Notes ARS 0.00 7/27/16 17,100,000 c 1,104,866 Australia - 4.2% Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 50,155,000 Canada - 6.2% Canadian Government, Bonds CAD 2.25 6/1/25 48,300,000 41,226,111 Canadian Government, Bonds CAD 3.50 12/1/45 10,655,000 11,150,088 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 8,682,179 b 6,928,306 Chile - .4% Codelco, Sr. Unscd. Notes 4.50 9/16/25 4,125,000 b,d France - 2.7% Bavarian Sky, Ser. FRE1, Cl. A EUR 0.00 4/20/24 2,626,954 e 3,011,507 Electricite de France, Jr. Sub. Notes EUR 5.38 1/29/49 3,100,000 e 3,578,897 French Government, Bonds EUR 1.00 11/25/25 16,605,000 19,782,941 Germany - 5.7% Allianz, Sub. Notes EUR 5.63 10/17/42 5,400,000 e 7,342,212 German Government, Bonds EUR 2.25 9/4/20 18,580,000 23,723,093 German Government, Bonds EUR 2.50 8/15/46 13,620,000 21,553,371 Volkswagen Car Lease, Ser. 21, Cl. A EUR 0.00 2/21/21 1,948,298 e 2,228,614 Ghana - .6% Ghanaian Government, Sr. Unscd. Bonds 8.50 10/4/17 6,000,000 Hungary - 1.6% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,100,000 b 2,330,748 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 1,081,250,000 3,943,529 6 Bonds and Notes - 96.3% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Hungary - 1.6% (continued) Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 1,998,650,000 8,695,419 Iceland - .3% Icelandic Government, Unscd. Notes 4.88 6/16/16 2,394,000 Indonesia - .5% Indonesian Government, Sr. Unscd. Notes 6.75 1/15/44 4,100,000 Ireland - 3.1% Irish Government, Bonds EUR 2.40 5/15/30 8,870,000 11,455,272 Irish Government, Bonds EUR 2.00 2/18/45 1,610,000 1,869,441 Irish Government, Unscd. Bonds EUR 1.00 5/15/26 14,145,000 16,232,785 Italy - 11.0% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 6,285,000 7,810,522 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,565,000 4,370,901 Italian Government, Bonds EUR 1.50 6/1/25 5,200,000 6,007,187 Italian Government, Sr. Unscd. Bonds EUR 2.60 9/15/23 9,505,000 14,432,320 Italian Government, Sr. Unscd. Notes EUR 2.35 9/15/24 19,395,000 b,f 25,492,919 Italian Government, Treasury Bonds EUR 3.50 6/1/18 22,585,000 27,759,751 Italian Government, Treasury Bonds EUR 4.75 9/1/44 9,240,000 b 15,151,116 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 2,950,000 4,787,479 Japan - 12.1% Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 1,445,900,000 13,870,108 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 2,249,300,000 g 22,161,303 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 3,665,000,000 g 36,198,485 Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 2,147,150,000 21,304,733 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 1,784,850,000 22,913,985 Mexico - 4.5% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 5,100,000 b 5,227,500 Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 597,750,000 34,984,252 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 96.3% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Mexico - 4.5% (continued) Petroleos Mexicanos, Gtd. Notes EUR 3.75 3/15/19 2,550,000 3,036,688 Morocco - 2.9% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 18,175,000 21,600,242 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 5,000,000 6,313,739 Netherlands - 3.4% ABN AMRO Bank, Sub. Notes 4.75 7/28/25 7,250,000 b 7,437,557 Deutsche Annington Finance, Gtd. Notes EUR 3.63 10/8/21 1,575,000 2,069,529 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 8,051,000 e 9,438,196 Volkswagen International Finance, Gtd. Bonds EUR 3.75 3/29/49 4,500,000 e 5,038,050 Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 3,050,000 b 3,075,644 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 280,000 b 278,256 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 4,100,000 4,888,986 New Zealand - 1.2% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 16,004,000 Norway - .3% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 17,145,000 b Peru - .3% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 2,600,000 Poland - 1.1% Polish Government, Sr. Unscd. Notes EUR 1.50 9/9/25 9,300,000 Romania - .3% Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 2,675,000 b Serbia - .3% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 2,500,000 Singapore - .2% Singapore Government, Sr. Unscd. Bonds SGD 2.38 6/1/25 2,660,000 Slovenia - .3% Slovenian Government, Sr. Unscd. Notes 5.25 2/18/24 2,525,000 8 Bonds and Notes - 96.3% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Spain - 4.1% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 2,300,000 e 2,723,124 Driver Espana, Ser. 3, Cl. A EUR 0.73 12/21/26 3,715,267 e 4,274,918 Santander Issuances, Gtd. Notes EUR 2.50 3/18/25 2,800,000 3,116,621 Spanish Government, Bonds EUR 5.75 7/30/32 6,360,000 10,876,145 Spanish Government, Unscd. Notes EUR 1.60 4/30/25 12,850,000 b 14,911,044 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 2,600,000 3,436,843 Supranational - 1.2% European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 36,300,000 348,015 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 14,300,000 11,092,291 Sweden - 1.5% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 92,625,000 United Kingdom - 9.2% British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 3,175,000 3,618,225 Diageo Finance, Gtd. Notes EUR 2.38 5/20/26 3,050,000 3,911,817 United Kingdom Gilt, Bonds GBP 5.00 3/7/18 6,850,000 10,863,774 United Kingdom Gilt, Bonds GBP 1.50 1/22/21 7,675,000 11,483,488 United Kingdom Gilt, Bonds GBP 2.00 9/7/25 13,975,000 21,112,972 United Kingdom Gilt, Bonds GBP 3.50 1/22/45 8,075,000 14,464,183 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 11,810,000 20,181,728 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 2,400,000 2,812,036 United States - 16.3% Ally Financial, Gtd. Notes 3.50 1/27/19 3,415,000 3,402,194 Apple, Sr. Unscd. Notes 3.25 2/23/26 3,760,000 3,938,431 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.81 3/25/34 1,964,328 e 1,936,994 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.59 12/11/40 1,686,150 e 1,678,246 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6.08 6/11/50 2,975,000 e 2,957,773 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 96.3% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 16.3% (continued) Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.39 6/11/50 3,300,000 e 3,142,804 Celgene, Sr. Unscd. Notes 5.00 8/15/45 2,800,000 3,087,154 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 3,351,906 3,437,552 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.05 12/5/31 3,117,000 b,e 3,180,611 FedEx, Gtd. Notes EUR 1.00 1/11/23 500,000 571,723 FedEx, Gtd. Notes 3.25 4/1/26 1,100,000 1,142,550 FedEx, Gtd. Notes EUR 1.63 1/11/27 2,400,000 2,720,383 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,750,000 3,888,094 Freeport-McMoRan, Gtd. Notes 2.15 3/1/17 2,400,000 2,375,256 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.49 12/15/19 3,260,000 b,e 3,067,404 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.49 12/15/19 2,770,000 b,e 2,559,855 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,703,000 e 3,851,120 Hewlett Packard Enterprise, Sr. Unscd. Notes 6.35 10/15/45 2,900,000 b 2,900,908 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 3,515,000 b 3,534,857 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,860,000 2,807,607 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 3,865,000 3,855,871 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 2,990,000 e 2,952,424 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.11 11/25/36 2,369,728 e 2,268,213 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.26 2/25/34 680,865 e 645,830 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.92 5/12/39 3,035,000 e 3,021,133 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 3,075,000 3,060,039 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 3,475,000 e 3,024,222 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.87 4/15/49 4,460,000 e 4,448,437 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.73 3/25/35 948,323 e 865,296 Newell Rubbermaid, Sr. Unscd. Notes 2.60 3/29/19 1,695,000 1,735,409 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.59 11/25/46 889,754 e 865,963 10 Bonds and Notes - 96.3% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 16.3% (continued) Scientific Games International, Gtd. Notes 10.00 12/1/22 3,085,000 2,565,177 T-Mobile USA, Gtd. Notes 6.00 3/1/23 3,825,000 4,030,594 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 24,101,070 h 24,618,858 U.S. Treasury Notes 1.63 2/15/26 25,305,000 24,851,281 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.22 3/10/46 1,700,000 b,e 1,672,105 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 2,670,000 b 2,661,934 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 2,965,000 e 2,901,328 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.89 6/15/49 3,080,000 e 2,999,302 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/37 7,785,000 b,e 7,823,925 Total Bonds and Notes (cost $914,833,207) Short-Term Investments - .8% U.S. Treasury Bills (cost $7,569,568) 0.36 9/15/16 7,580,000 i 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $28,826,979) 28,826,979 j Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,389,310) 2,389,310 j Total Investments (cost $953,619,064) 100.3% Liabilities, Less Cash and Receivables (0.3%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso AUD—Australian Dollar CAD—Canadian Dollar EUR—Euro GBP—British Pound HUF—Hungarian Forint JPY—Japanese Yen MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar SEK—Swedish Krona SGD—Singapore Dollar b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities were valued at $123,534,021 or 12.84% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security, or portion thereof, on loan. At April 30, 2016, the value of the fund’s securities on loan was $4,320,443 and the value of the collateral held by the fund was $4,415,368, consisting of cash collateral of $2,389,310 and U.S. Government & Agency securities valued at $2,026,058. e Variable rate security—rate shown is the interest rate in effect at period end. f Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open financial futures contracts. j Investment in affiliated money market mutual fund. 12 Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 70.3 Corporate-Investment Grade 11.0 Securitized 8.0 U.S. Government 5.9 Cash & Equivalents 3.3 Corporate-High Yield 1.8 † Based on net assets. See notes to financial statements. 13 STATEMENT OF FINANCIAL FUTURES April 30, 2016 (Unaudited) Contracts Market Value Covered by Contracts ($) Expiration Unrealized Appreciation (Depreciation) at 04/30/2016 ($) Financial Futures Long Australian 3 Year Bond 138 11,757,950 June 2016 32,382 Euro-Bobl 80 11,986,442 June 2016 (51,018) Financial Futures Short Euro-Bond 300 (55,608,482) June 2016 489,849 Euro-Schatz 19 (2,431,566) June 2016 3,465 U.S. Treasury 10 Year Notes 559 (72,704,938) June 2016 92,793 U.S. Treasury 2 Year Notes 71 (15,522,375) June 2016 (17,698) U.S. Treasury 5 Year Notes 340 (41,110,781) June 2016 (99,498) U.S. Treasury Ultra Long Bond 47 (8,053,156) June 2016 140,001 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $4,320,443)—Note 1(c): Unaffiliated issuers 922,402,775 933,386,197 Affiliated issuers 31,216,289 31,216,289 Cash 915,045 Cash denominated in foreign currency 11,450,918 11,672,277 Receivable for investment securities sold 20,746,452 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 10,229,705 Dividends, interest and securities lending income receivable 8,452,622 Cash collateral held by broker—Note 4 1,861,450 Receivable for shares of Beneficial Interest subscribed 1,318,368 Receivable for futures variation margin—Note 4 9,538 Prepaid expenses 91,433 1,019,899,376 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 675,499 Payable for investment securities purchased 50,576,958 Liability for securities on loan—Note 1(c) 2,389,310 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 2,026,210 Payable for shares of Beneficial Interest redeemed 1,963,689 Payable for swap variation margin—Note 4 112,298 Accrued expenses 278,403 58,022,367 Net Assets ($) 961,877,009 Composition of Net Assets ($): Paid-in capital 1,067,348,888 Accumulated undistributed investment income—net 9,158,808 Accumulated net realized gain (loss) on investments (124,987,506) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $590,276 net unrealized appreciation on financial futures) and ($9,259,348) net unrealized (depreciation) on centrally cleared swap transactions 10,356,819 Net Assets ($) 961,877,009 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 151,339,264 59,282,267 723,692,043 27,563,435 Shares Outstanding 9,633,555 3,857,798 45,777,030 1,743,658 Net Asset Value Per Share ($) See notes to financial statements. 15 STATEMENT OF OPERATIONS Six Months Ended April 30, 2016 (Unaudited) Investment Income ($): Income: Interest (net of $273 foreign taxes withheld at source) 13,319,224 Dividends from affiliated issuers 29,520 Income from securities lending—Note 1(c) 46,758 Total Income 13,395,502 Expenses: Management fee—Note 3(a) 3,011,323 Shareholder servicing costs—Note 3(c) 924,972 Distribution fees—Note 3(b) 226,837 Prospectus and shareholders’ reports 89,821 Custodian fees—Note 3(c) 70,464 Professional fees 44,985 Trustees’ fees and expenses—Note 3(d) 36,939 Registration fees 35,517 Loan commitment fees—Note 2 6,606 Miscellaneous 32,491 Total Expenses 4,479,955 Less—reduction in fees due to earnings credits—Note 3(c) (3,009) Net Expenses 4,476,946 Investment Income—Net 8,918,556 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (20,080,408) Net realized gain (loss) on financial futures (1,679,308) Net realized gain (loss) on swap transactions (7,924,521) Net realized gain (loss) on forward foreign currency exchange contracts 3,848,683 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 59,357,560 Net unrealized appreciation (depreciation) on financial futures 911,324 Net unrealized appreciation (depreciation) on swap transactions 894,944 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 8,893,101 Net Unrealized Appreciation (Depreciation) 70,056,929 Net Realized and Unrealized Gain (Loss) on Investments 44,221,375 Net Increase in Net Assets Resulting from Operations 53,139,931 See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Operations ($): Investment income—net 8,918,556 32,856,795 Net realized gain (loss) on investments (25,835,554) (62,330,100) Net unrealized appreciation (depreciation) on investments 70,056,929 (36,135,115) Net Increase (Decrease) in Net Assets Resulting from Operations 53,139,931 Dividends to Shareholders from ($): Investment income—net: Class A (6,641,676) (11,830,026) Class C (2,006,675) (3,136,193) Class I (27,979,523) (51,922,794) Class Y (1,081,049) (1,396,734) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 19,487,842 72,976,571 Class C 1,589,270 3,930,975 Class I 132,325,257 387,179,454 Class Y 939,706 17,212,084 Dividends reinvested: Class A 6,358,838 10,985,354 Class C 1,418,925 2,263,855 Class I 20,342,406 28,717,742 Class Y 905,486 1,156,096 Cost of shares redeemed: Class A (91,471,219) (163,597,731) Class C (14,241,500) (33,779,138) Class I (259,775,179) (729,044,279) Class Y (5,991,038) (14,361,745) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,134,557,207 1,684,812,136 End of Period 961,877,009 1,134,557,207 Undistributed investment income—net 9,158,808 37,949,175 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Capital Share Transactions (Shares): Class A a Shares sold 1,303,677 4,545,871 Shares issued for dividends reinvested 434,242 678,739 Shares redeemed (6,107,263) (10,302,134) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 110,265 248,932 Shares issued for dividends reinvested 99,037 142,604 Shares redeemed (977,110) (2,154,584) Net Increase (Decrease) in Shares Outstanding Class I b Shares sold 8,811,834 24,012,368 Shares issued for dividends reinvested 1,381,261 1,765,708 Shares redeemed (17,287,116) (45,870,000) Net Increase (Decrease) in Shares Outstanding Class Y b Shares sold 62,293 1,066,600 Shares issued for dividends reinvested 61,541 71,176 Shares redeemed (402,002) (911,484) Net Increase (Decrease) in Shares Outstanding 226,292 a During the period ended April 30, 2016, 2,600 Class C shares representing $36,634 were exchanged for 2,548 Class A shares. b During the period ended April 30, 2016, 904 Class I shares representing $13,754 were exchanged for 904 Class Y shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2016 Year Ended October 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 15.38 16.75 16.53 17.48 16.85 17.62 Investment Operations: Investment income—net a .11 .31 .39 .39 .34 .40 Net realized and unrealized gain (loss) on investments .74 (1.03) .06 (.75) .65 (.17) Total from Investment Operations .85 (.72) .45 (.36) .99 .23 Distributions: Dividends from Investment income—net (.52) (.65) (.23) (.37) (.19) (.43) Dividends from net realized gain on investments - - - (.22) (.17) (.57) Total Distributions (.52) (.65) (.23) (.59) (.36) (1.00) Net asset value, end of period 15.71 15.38 16.75 16.53 17.48 16.85 Total Return (%) b 5.80 c (4.45) 2.77 (2.14) 6.04 1.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 d 1.12 1.08 1.07 1.02 1.01 Ratio of net expenses to average net assets 1.21 d 1.12 1.08 1.07 1.02 1.01 Ratio of net investment income to average net assets 1.47 d 1.93 2.31 2.28 2.02 2.38 Portfolio Turnover Rate 61.70 c 216.56 209.53 169.41 192.50 213.45 Net Assets, end of period ($ x 1,000) 151,339 215,337 319,588 552,695 683,387 612,236 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2016 Year Ended October 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 15.05 16.39 16.17 17.11 16.54 17.32 Investment Operations: Investment income—net a .06 .20 .27 .26 .21 .27 Net realized and unrealized gain (loss) on investments .74 (1.01) .07 (.72) .64 (.16) Total from Investment Operations .80 (.81) .34 (.46) .85 .11 Distributions: Dividends from investment income—net (.48) (.53) (.12) (.26) (.11) (.32) Dividends from net realized gain on investments - - - (.22) (.17) (.57) Total Distributions (.48) (.53) (.12) (.48) (.28) (.89) Net asset value, end of period 15.37 15.05 16.39 16.17 17.11 16.54 Total Return (%) b 5.53 c (5.09) 2.09 (2.78) 5.23 .89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.78 d 1.77 1.76 1.75 1.76 1.75 Ratio of net expenses to average net assets 1.78 d 1.77 1.76 1.75 1.76 1.75 Ratio of net investment income to average net assets .90 d 1.29 1.63 1.60 1.31 1.63 Portfolio Turnover Rate 61.70 c 216.56 209.53 169.41 192.50 213.45 Net Assets, end of period ($ x 1,000) 59,282 69,609 104,681 152,333 198,824 157,340 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 20 Six Months Ended April 30, 2016 Year Ended October 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 15.48 16.86 16.65 17.58 16.94 17.70 Investment Operations: Investment income—net a .14 .38 .44 .44 .39 .44 Net realized and unrealized gain (loss) on investments .75 (1.04) .07 (.74) .64 (.16) Total from Investment Operations .89 (.66) .51 (.30) 1.03 .28 Distributions: Dividends from Investment income—net (.56) (.72) (.30) (.41) (.22) (.47) Dividends from net realized gain on investments - - - (.22) (.17) (.57) Total Distributions (.56) (.72) (.30) (.63) (.39) (1.04) Net asset value, end of period 15.81 15.48 16.86 16.65 17.58 16.94 Total Return (%) 6.04 b (4.07) 3.08 (1.78) 6.27 1.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 c .74 .75 .74 .80 .75 Ratio of net expenses to average net assets .75 c .74 .75 .74 .80 .75 Ratio of net investment income to average net assets 1.92 c 2.32 2.65 2.60 2.29 2.64 Portfolio Turnover Rate 61.70 b 216.56 209.53 169.41 192.50 213.45 Net Assets, end of period ($ x 1,000) 723,692 818,322 1,230,266 875,269 934,809 468,316 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Year Ended October 31, April 30, 2016 Class Y Shares (Unaudited) 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 15.48 16.86 16.65 16.33 Investment Operations: Investment income—net b .15 .39 .47 .14 Net realized and unrealized gain (loss) on investments .75 (1.03) .05 .26 Total from Investment Operations .90 (.64) .52 .40 Distributions: Dividends from Investment income—net (.57) (.74) (.31) (.08) Net asset value, end of period 15.81 15.48 16.86 16.65 Total Return (%) 6.08 c (3.98) 3.13 2.43 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .68 d .67 .68 .74 d Ratio of net expenses to average net assets .68 d .67 .68 .74 d Ratio of net investment income to average net assets 2.00 d 2.39 2.71 2.63 d Portfolio Turnover Rate 61.70 c 216.56 209.53 169.41 Net Assets, end of period ($ x 1,000) 27,563 31,290 30,278 1 a From July 1, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus International Bond Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek to maximize total return through capital appreciation and income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 24 Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Asset-Backed - 20,223,351 - Commercial Mortgage-Backed - 50,864,018 - Corporate Bonds † - 131,657,247 - Foreign Government - 667,358,718 - Mutual Funds 31,216,289 - - Residential Mortgage-Backed - 6,239,842 - U.S. Treasury - 57,043,021 - Other Financial Instruments: Financial Futures †† 758,490 - - 26 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Forward Foreign Currency Exchange Contracts †† - 10,229,705 - Liabilities ($) Other Financial Instruments: Financial Futures †† (168,214) - - Forward Foreign Currency Exchange Contracts †† - (2,026,210) - Swaps †† - (9,259,348) - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2016, there were no transfers between levels of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended April 30, 2016, The Bank of New York Mellon earned $12,170 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2016 were as follows: Affiliated Investment Company Value 10/31/2015($) Purchases ($) Sales ($) Value 4/30/2016($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 23,368,331 316,074,765 310,616,117 28,826,979 3.0 Dreyfus Institutional Cash Advantage Fund 34,870,217 26,095,477 58,576,384 2,389,310 .2 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the 28 fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $96,287,953 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2015. If not applied, the fund has $52,400,778 of short-term capital losses and $43,887,175 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2015 was as follows: ordinary income $68,285,747. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Dreyfus and the Trust, the Trust has agreed to pay Dreyfus a management fee computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2016, the Distributor retained $1,092 from commissions earned on sales of the fund’s Class A shares and $1,173 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2016, Class C shares were charged $226,837 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as 30 answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2016 , Class A and Class C shares were charged $223,969 and $75,612, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2016, the fund was charged $70,947 for transfer agency services and $7,483 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3,009. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2016, the fund was charged $70,464 pursuant to the custody agreement. During the period ended April 30, 2016, the fund was charged $4,997 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $480,352, Distribution Plan fees $36,193, Shareholder Services Plan fees 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $43,540, custodian fees $83,774, Chief Compliance Officer fees $3,208 and transfer agency fees $28,432. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures and swap transactions, during the period ended April 30, 2016, amounted to $598,378,839 and $794,885,126, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures 32 against default. Financial futures open at April 30, 2016 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at April 30, 2016: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: Bank of America Swiss Franc, Expiring 5/31/2016 1,850,000 1,904,890 1,931,236 26,346 Citigroup South Korean Won, Expiring 6/15/2016 24,367,755,000 20,986,884 21,370,725 383,841 Swedish Krona, Expiring 5/31/2016 453,060,000 55,893,311 56,483,163 589,852 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: (continued) Credit Suisse International Russian Ruble, Expiring 6/15/2016 320,695,000 4,697,335 4,886,569 189,234 Goldman Sachs International British Pound, Expiring 5/31/2016 1,960,000 2,837,041 2,864,096 27,055 Euro, Expiring 5/31/2016 11,655,000 13,171,415 13,358,341 186,926 Polish Zolty, Expiring 6/15/2016 89,525,000 23,021,832 23,432,128 410,296 Russian Ruble, Expiring 6/15/2016 329,965,000 4,760,026 5,027,820 267,794 HSBC Australian Dollar, Expiring 5/31/2016 1,940,000 1,493,391 1,473,084 (20,307) British Pound, Expiring 5/31/2016 6,800,000 9,850,725 9,936,659 85,934 Euro, Expiring 5/31/2016 2,440,000 2,744,610 2,796,598 51,988 Indian Rupee, Expiring 6/15/2016 326,820,000 4,893,980 4,881,663 (12,317) Mexican New Peso, Expiring 6/15/2016 353,460,000 20,065,853 20,446,174 380,321 JP Morgan Chase Bank Argentine Peso, Expiring 7/27/2016 33,600,000 2,225,165 2,210,211 (14,954) Brazilian Real, Expiring 6/2/2016 6,780,000 1,862,893 1,948,899 86,006 Canadian Dollar, Expiring 5/31/2016 2,370,000 1,868,315 1,888,899 20,584 34 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank (continued) Euro, Expiring 5/31/2016 49,540,000 55,735,888 56,780,111 1,044,223 Indonesian Rupiah, Expiring 6/15/2016 65,440,650,000 4,946,383 4,923,027 (23,356) Japanese Yen, Expiring 5/31/2016 314,700,000 2,911,855 2,959,994 48,139 Mexican New Peso, Expiring 6/15/2016 23,010,000 1,299,994 1,331,032 31,038 Singapore Dollar, Expiring 5/3/2016 8,602,294 6,395,282 6,396,471 1,189 5/31/2016 39,200,000 29,039,341 29,122,218 82,877 South African Rand, Expiring 6/15/2016 66,560,000 4,232,401 4,629,544 397,143 Morgan Stanley Capital Services Japanese Yen, Expiring 5/2/2016 220,882,397 1,982,088 2,075,962 93,874 5/31/2016 77,795,000 725,259 731,721 6,462 UBS Japanese Yen, Expiring 5/31/2016 20,553,060,000 187,949,090 193,317,242 5,368,152 Sales: Bank of America Australian Dollar, Expiring 5/31/2016 41,965,000 32,315,358 31,864,927 450,431 Barclays Bank Swedish Krona, Expiring 5/31/2016 47,700,000 5,909,090 5,946,777 (37,687) Citigroup Brazilian Real, Expiring 6/2/2016 6,780,000 1,871,377 1,948,899 (77,522) 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) Citigroup (continued) Canadian Dollar, Expiring 5/31/2016 49,435,000 39,014,470 39,399,878 (385,408) Goldman Sachs International Japanese Yen, Expiring 5/31/2016 1,061,685,000 9,777,275 9,985,959 (208,684) HSBC New Zealand Dollar, Expiring 5/31/2016 27,525,000 18,914,658 19,185,645 (270,987) Singapore Dollar, Expiring 5/31/2016 65,365,000 48,273,697 48,560,555 (286,858) JP Morgan Chase Bank Hungarian Forint, Expiring 6/15/2016 3,639,850,000 13,033,645 13,352,330 (318,685) Japanese Yen, Expiring 5/2/2016 7,723,265 69,225 72,587 (3,362) 5/9/2016 306,982,763 2,841,212 2,885,176 (43,964) Taiwan Dollar, Expiring 6/15/2016 637,905,000 19,589,270 19,787,465 (198,195) Morgan Stanley Capital Services British Pound, Expiring 5/31/2016 2,445,000 3,561,362 3,572,813 (11,451) UBS Mexican New Peso, Expiring 6/15/2016 200,380,000 11,478,667 11,591,140 (112,473) Gross Unrealized Appreciation Gross Unrealized Depreciation Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund 36 enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) counterparty. There is minimal counterparty risk to the fund with centrally cleared swaps since they are exchange traded and the exchange guarantees these swaps against default.The following summarizes open interest rate swaps entered into by the fund at April 30, 2016: Centrally Cleared Interest Rate Swaps Notional ($) † Currency/ Floating Rate Counterparty (Pay) Receive Fixed Rate (%) Expiration Unrealized (Depreciation) ($) 137,700,000 USD - 6 MONTH LIBOR Deutsche Bank 2.48 1/10/2021 (8,963,020) 174,170,000 USD - 6 MONTH LIBOR Goldman Sachs International 0.66 7/21/2016 (296,328) Gross Unrealized Depreciation † Clearing House-Chicago Mercantile Exchange Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2016, there were no credit default swap agreements outstanding. 38 The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2016 is shown below: Derivative Assets ($) Derivative Liabilities ($) Interest rate risk 758,490 1 Interest rate risk (9,427,562) Foreign exchange risk 10,229,705 3 Foreign exchange risk (2,026,210) 3 Gross fair value of derivative contracts 10,988,195 Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Includes cumulative appreciation (depreciation) on swap agreements as reported in the swap tables in Note 4. Unrealized appreciation (depreciation) on OTC swap agreements and only unpaid variation margin on cleared swap agreements, are reported in the Statement of Assets and Liabilities. 3 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2016 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Underlying risk Financial Futures 1 Forward Contracts 2 Swaps Transactions 3 Total Interest rate (1,679,308) - (3,007,326) Foreign Exchange - 3,848,683 - 3,848,683 Credit - - (4,917,195) Total 3,848,683 Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Underlying risk Financial Futures 4 Forward Contracts 5 Swaps Transactions 6 Total Interest rate 911,324 - 355,683 1,267,007 Foreign Exchange - 8,893,101 - 8,893,101 Credit - - 539,261 539,261 Total 911,324 8,893,101 894,944 10,699,369 Statement of Operations location: 1 Net realized gain (loss) on financial futures. 2 Net realized gain (loss) on forward foreign currency exchange contracts. 3 Net realized gain (loss) on swaps transactions. 4 Net unrealized appreciation (depreciation) on financial futures. 5 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on swap transactions. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. 40 At April 30, 2016, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial futures 758,490 (168,214) Forward contracts 10,229,705 (2,026,210) Swaps - (9,259,348) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 10,988,195 (11,453,772) Derivatives not subject to Master Agreements (947,724) 9,427,562 Total gross amount of assets and liabilities subject to Master Agreements 10,040,471 (2,026,210) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of April 30, 2016: † Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) Assets ($) Bank of America 476,777 - - 476,777 Citigroup 973,693 (462,930) - 510,763 Goldman Sachs International 892,071 (208,684) - 683,387 HSBC 518,243 (518,243) - - JP Morgan Chase Bank 1,711,199 (602,516) - 1,108,683 Morgan Stanley Capital Services 100,336 (11,451) - 88,885 UBS 5,368,152 (112,473) - 5,255,679 Total 10,040,471 - 8,124,174 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Barclays Bank (37,687) - - (37,687) Citigroup (462,930) 462,930 - - Goldman Sachs International (208,684) 208,684 - - HSBC (590,469) 518,243 - (72,226) JP Morgan Chase Bank (602,516) 602,516 - - Morgan Stanley Capital Services (11,451) 11,451 - - UBS (112,473) 112,473 - - Total 1,916,297 - 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2016 : Average Market Value ($) Interest rate financial futures 269,747,152 Forward contracts 837,326,550 The following summarizes the average notional value of swap agreements outstanding during the period ended April 30, 2016: Average Notional Value ($) Interest rate swap agreements 316,927,143 Credit default swap agreements 29,034,286 At April 30, 2016, accumulated net unrealized appreciation on investments was $10,983,422, consisting of $36,125,436 gross unrealized appreciation and $25,142,014 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 42 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 24-25, 2016, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the various periods (in the first quartile of the Performance Group and the Performance Universe for the ten-year period), except for the one-year period when the fund’s total return performance was below the Performance Group and Performance Universe medians and the 4-year period when the fund’s total return performance was below the Performance Group median. The Board also noted that the fund’s yield performance was below the Performance Group median for seven of the ten one-year periods ended December 31st and below the Performance Universe median for six of the ten one-year periods ended December 31st, and was in the first quartile of the Performance Group and the Performance Universe for the year ended December 31, 2015. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus had contractually agreed, until March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of Class Y shares of the fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.69%. 44 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board generally was satisfied with the fund’s overall performance. · The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 46 NOTES 47 NOTES 48 NOTES 49 For More Information Dreyfus International Bond Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DIBAX Class C: DIBCX Class I: DIBRX Class Y: DIBYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6091SA0416 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 22, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 22, 2016 By: /s/ James Windels James Windels Treasurer Date: June 22, 2016 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
